Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP17198719.1, filed on October 26, 2017.

Status of Claims
This office action for the 16/758725 application is in response to the communications filed April 23, 2020.
Claims 1-12 were initially submitted April 23, 2020.
Claims 1, 3-6, 8-10 and 12 were amended April 23, 2020.
Claims 1-12 are currently pending and considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input unit configured to”, “a determination unit configured to” and “a comparing unit configured to” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 and 11 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim 10, 
Claim 10 is directed to a computer program product. The broadest reasonable interpretation of “computer program product” includes software per se. See MPEP 2106.03 (I). This type of claim is explicitly not directed to any statutory category, due to the product not having any physical or tangible form. To correct this issue, the Examiner suggests that the Applicant amend the claims in such a way that where the software per se is executed in a tangible way, e.g. by way of a processor.
As per claim 11, 
Claim 11 is directed to readable computer medium. The broadest reasonable interpretation of “readable computer medium” includes forms of non-transitory tangible media and transitory propagating signals per se. See MPEP 2111.01. The applicant’s as-filed specification does not limit this readable computer medium to describe it in a transitory or non-transitory way. Accordingly, the description of  the as-filed specification constitutes that the claim language is claiming transitory propagating signals. To correct this issue, the Examiner suggests that the Applicant either amend the specification or the claims in such a way as to exclude signals or limit the current claim to non-transitory or tangible computer readable storage medium.
Claims 1-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of a method of providing a basis for an evaluation of an individual’s characteristics of at least one phenotypic variable, the method comprising the steps of: acquiring at least two of the following parameter values of the individual’s body out of the group, amount of visceral fat (VF), amount of subcutaneous fat (AF), volume of at least one tissue compartment (TV), concentration of fat infiltrated in at least one tissue compartment (FT), concentration of fat infiltrated in at least one organ (OF) and concentration of fat in bone marrow, determining a body composition profile, BCP, for the individual using said at least two acquired parameter values in combination, comparing the BCP for the individual with parameter values which are based on previously stored BCPs of other individuals. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the claim does not include any additional limitations that are not already part of the abstract idea. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The claim does not contain any further language to consider as sufficient to provide something significantly more than the judicial exception because all of the language is contained in the abstract idea and/or insufficient integration of the abstract idea into a practical application identified above.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the values of volume of at least one tissue compartment (TV) and fat infiltration in at least one tissue compartment (FT) are acquired for the same at least one tissue compartment” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the step of determining the BCP comprises determining a tissue compartment ratio (MR) by calculating the individual’s body weight divided by the volume of said at least one tissue compartment” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the step of determining the BCP comprises determining a fat ratio (FR) by calculating the sum amount of subcutaneous fat and the amount of visceral fat, divided by the sum of the amount of subcutaneous fat plus the amount of 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the length and/or weight of the individual is acquired, besides the at least  two parameter values, and used in the determination of the BCP” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or 
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the step of comparing the BCP of the individual comprises comparing the BCP of the individual with either: BCPs (BCPA, BCPB, BCPC) in a database of the other individuals to find a plurality of similar BCPs or a predefined parametric description (PD1-PD4) extracted from other individuals’ BCPs, of the parameter values constituting the BCP of the individual” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 6 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the step of comparing the BCP of the individual with BCPs (BCPA, BCPB, BCPC) in a data base comprises the step of selecting a group of stored BCPs from the data base of stored BCPs, the BCPs of the group having similar BCP as the individual’s BCP” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 6 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the parametric description (PD1-PD4) comprises at least one parametric interval for each of the at least two parameter values of the BCP, and therein the step of comparing comprises comparing each of the parameter values of the 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the step of comparing comprises a step of categorizing the individual’s characteristics of at least one phenotypic variable into a group having predetermined phenotype variable characteristics” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit 
As per claim 10, 
In the situation by which claim 10 would be directed to a statutory category, the contents of claim 10 are still not eligible under 35 U.S.C. 101.
Claim 10 is substantially similar to claim 1. Accordingly, claim 10 is rejected for the same reasons as claim 1. 
“a computer program product configured to execute the method of claim 1” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a computer program product configured to execute the method of claim 1”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
In the situation by which claim 11 would be directed to a statutory category, the contents of claim 11 are still not eligible under 35 U.S.C. 101.
Claim 11 is substantially similar to claim 10. Accordingly, claim 11 is rejected for the same reasons as claim 10. 
“a readable computer medium comprising a computer program product according to claim 10” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a readable computer medium comprising a computer program product according to claim 10”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 is substantially similar to claim 1. Accordingly, claim 12 is rejected for the same reasons as claim 1. 
“an input unit configured to”, “a determination unit configured to” and “a comparing unit configured to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “an input unit configured to”, “a determination unit configured to” and “a comparing unit configured to”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng (2015/0105651).
As per claim 1, 
Zheng discloses a method of providing a basis for an evaluation of an individual’s characteristics of at least one phenotypic variable:
(Paragraphs [0009] and [0018] of Zheng. The teaching describes measuring a patient for one or more biomarkers and estimating the patient’s progress. The teaching further describes that the system may use comparable patient data to predict and model a patient’s possible or predicted results based on the comparable patient results.)
Zheng further discloses acquiring at least two of the following parameter values of the individual’s body out of the group: amount of visceral fat (VF), amount of subcutaneous fat (AF), volume of at least one tissue compartment (TV), concentration of fat infiltrated in at least one tissue compartment (FT), concentration of fat infiltrated in at least one organ (OF) and concentration of fat in bone marrow:
(Paragraphs [0005], [0021] and [0023] of Zheng. The teaching describes that the system acquires several parameters including visceral and subcutaneous fat, volume, etc.)
Zheng further discloses determining a body composition profile, BCP, for the individual using said at least two acquired parameter values in combination:
(Paragraphs [0008]-[0011] and [0025] of Zheng. The teaching describes that a patient profile is generated for the patient that contains the inputted biomarker 
Zheng further discloses comparing the BCP for the individual with parameter values which are based on previously stored BCPs of other individuals:
(Paragraphs [0025] and [0031] of Zheng. The teaching describes that the patient parameters in the patient profiles are used for the detection of like-situated patients and then comparing patient profiles with that of other patients out of a database)
As per claim 2, 
Zheng discloses the limitations of claim 1. 
Zheng further discloses wherein the values of volume of at least one tissue compartment (TV) and fat infiltration in at least one tissue compartment (FT) are acquired for the same at least one tissue compartment:
(Paragraphs [0023], [0035] and [0037] of Zheng. The teaching describes calculating the volume of fat in tissue in a given tissue compartment. The patient profile also includes the inclusion of height and weight of patient for these calculations.)
As per claim 5, 
Zheng discloses the limitations of claim 1. 
Zheng further discloses wherein the length and/or weight of the individual is acquired, besides the at least two parameter values, and used in the determination of the BCP:
(Paragraphs [0023], [0035] and [0037] of Zheng
As per claim 6, 
Zheng discloses the limitations of claim 1. 
Zheng further discloses wherein the step of comparing the BCP of the individual comprises comparing the BCP of the individual with either: BCPs (BCPA, BCPB, BCPC) in a database of the other individuals to find a plurality of similar BCPs or a predefined parametric description (PD1-PD4) extracted from other individuals’ BCPs, of the parameter values constituting the BCP of the individual:
(Paragraphs [0008]-[001], [0025] and [0031] of Zheng. The teaching describes that the patient parameters in the patient profiles are used for the detection of like-situated patients and then comparing patient profiles with that of other patients out of a database)
As per claim 7, 
The method of claim 6. 
Zheng further discloses wherein the step of comparing the BCP of the individual with BCPs (BCPA, BCPB, BCPC) in a data base comprises the step of selecting a group of stored BCPs from the data base of stored BCPs, the BCPs of the group having similar BCP as the individual’s BCP:
(Paragraphs [0008]-[001], [0025] and [0031] of Zheng. The teaching describes that the patient parameters in the patient profiles are used for the detection of like-situated patients and then comparing patient profiles with that of other patients out of a database)
As per claim 8, 
The method of claim 6.
Zheng further discloses wherein the parametric description (PD1-PD4) comprises at least one parametric interval for each of the at least two parameter values of the BCP, and 
(Paragraphs [0008]-[001], [0025] and [0031] of Zheng. The teaching describes that the patient parameters in the patient profiles are used for the detection of like-situated patients and then comparing patient profiles with that of other patients out of a database. Using intervals on single parameters of patient data in order to identify like situated patients is considered by the examiner a standard feature for identifying similar patients.)
As per claim 9, 
Zheng discloses the limitations of claim 1.
Zheng further discloses wherein the step of comparing comprises a step of categorizing the individual’s characteristics of at least one phenotypic variable into a group having predetermined phenotype variable characteristics:
(Paragraphs [0008]-[001], [0025] and [0031] of Zheng. The teaching describes that the patient parameters in the patient profiles are used for the detection of like-situated patients and then comparing patient profiles with that of other patients out of a database. The characteristics of the patient profile to be compared with predetermines which group of patient profiles are pulled for comparison.)
As per claim 10, 
Claim 10 is substantially similar to claim 1. Accordingly, claim 10 is rejected for the same reasons as claim 1.
As per claim 11, 
Claim 11 is substantially similar to claim 10. Accordingly, claim 11 is rejected for the same reasons as claim 10.
As per claim 12, 
Claim 12 is substantially similar to claim 1. Accordingly, claim 12 is rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng.
As per claim 3, 
Zheng discloses the limitations of claim 1. 
Zheng does not explicitly disclose wherein the step of determining the BCP comprises determining a tissue compartment ratio (MR) by calculating the individual’s body weight divided by the volume of said at least one tissue compartment:
However it would have been obvious to one of ordinary skill in the art before the time of filing that Zheng would have taught wherein the step of determining the BCP comprises determining a tissue compartment ratio (MR) by calculating the individual’s body weight divided by the volume of said at least one tissue compartment:
(Paragraph [0227] of Zheng
One of ordinary skill would have known that Zheng teaches this limitation for the cited reason above without yielding unexpected results. 
As per claim 4, 
Zheng discloses the limitations of claim 1. 
Zheng does not explicitly disclose wherein the step of determining the BCP comprises determining a fat ratio (FR) by calculating the sum amount of subcutaneous fat and the amount of visceral fat, divided by the sum of the amount of subcutaneous fat plus the amount of visceral fat and the volume of said at least one tissue compartment.
However it would have been obvious to one of ordinary skill in the art before the time of filing that Zheng would have taught wherein the step of determining the BCP comprises determining a fat ratio (FR) by calculating the sum amount of subcutaneous fat and the amount of visceral fat, divided by the sum of the amount of subcutaneous fat plus the amount of visceral fat and the volume of said at least one tissue compartment:
(Paragraphs [0005], [0024] and [0227] of Zheng. The teaching describes CT scans or MRI technology may allow for relatively accurate quantification of subcutaneous fat, visceral fat, and pericardial fat. For example, the MRI reading module 140 may analyze a scan image to determine a percentage of visceral fat that a patient has or a percentage of cartilage loss or some other biomarker data, such as subcutaneous fat. The teaching describes that the systems and methods may be used to assist and motivate a patient to reduce visceral fat content. In one example, a baseline MRI scan may be combined with biophysical measurements and laboratory-based biomarkers to track the internal change and predict reduction of visceral fat over time. Before or after a baseline MRI scan is performed, a patient may elect a health plan such as a diet plan. Volume and density calculations may be used to calculate or estimate the patient's starting 
One of ordinary skill would have known that Zheng teaches this limitation for the cited reason above without yielding unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686